     EDWIN PRATHER, SBN 190536
 1   PRATHER LAW OFFICES
     245 Fifth Street, Suite 103
 2   San Francisco, CA 94103
     Telephone: (415) 881-7774
 3   Email: edwin@pratherlawoffices.com
 4   Attorneys for Defendant
     TSI USA, LLC
 5

 6
                                    UNITED STATES DISTRICT COURT
 7
                                  NORTHERN DISTRICT OF CALIFORNIA
 8
                                              OAKLAND DIVISION
 9

10                                                        Case No.: 4:17-CV-03536 HSG
     TSI USA, LLC,
11                                                        NOTICE OF REQUEST AND REQUEST FOR
                     Plaintiff,                           LEAVE TO WITHDRAW AS COUNSEL FOR
12                                                        PLAINTIFF; DECLARATION OF EDWIN K.
            v.                                            PRATHER IN SUPPORT; ORDER
13
     UBER TECHNOLOGIES, INC.,
14
                     Defendant.
15
            NOTICE TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
16

17   PLEASE TAKE NOTICE that the law firm of Prather Law Offices and attorney Edwin Prather

18   request leave to withdrawal as co-counsel of record for Plaintiff TSI USA, LLC, in accordance

19   with Northern District Local Civil Rule 11-5.

20   Dated: May 30, 2019                                                  Respectfully submitted,

21
                                                                          ____/s/_______________________
22                                                                        EDWIN PRATHER
23                                                                        PRATHER LAW OFFICES
                                                                          Attorneys for Plaintiff
24                                                                        TSI USA, LLC

25



       Notice of Request and Request for Leave to Withdraw as Counsel for Plaintiff; Declaration           1
       of Edwin K. Prather in Support; Order [Case No.: 4:17-CV-03536 HSG]
 1                          MOTION OF PRATHER LAW OFFICES FOR LEAVE
                             TO WITHDRAW AS COUNSEL FOR PLAINTIFF
 2

 3             Prather Law Offices and attorney Edwin Prather request leave to withdrawal as co-

 4   counsel of record for Plaintiff TSI USA, LLC, pursuant to Northern District Local Civil Rule 11-

 5   5.

 6              Withdrawal will neither prejudice Plaintiff nor delay trial, as Plaintiff has been and will
 7   continue to be represented by co-counsel Steven Shebar. Mr. Shebar filed all of the pleadings in
 8
     this case and handled all of the communications with defense counsel and the Court. Mr. Shebar
 9
     is familiar with the issues presented and need only identify and hire new local co-counsel to
10
     assist him in this matter.
11
               Prather Law Offices and Edwin Prather have informed Plaintiff of their intent to sever
12
     ties with Plaintiff. Plaintiff has consented to termination of representation. Plaintiff is aware of
13
     the requirement that Plaintiff must identify and hire new local co-counsel in this matter.
14
               As such, this Court should grant Prather Law Offices and Edwin Prather’s request leave
15

16   to withdrawal as co-counsel of record for Plaintiff TSI USA, LLC.

17   Dated: May 30, 2019                                                     Respectfully submitted,

18
                                                                             ___________________________
19                                                                           EDWIN PRATHER
                                                                             PRATHER LAW OFFICES
20                                                                           Attorneys for Plaintiff
                                                                             TSI USA, LLC
21

22

23

24

25



          Notice of Request and Request for Leave to Withdraw as Counsel for Plaintiff; Declaration           2
          of Edwin K. Prather in Support; Order [Case No.: 4:17-CV-03536 HSG]
 1            DECLARATION OF EDWIN K. PRATHER IN SUPPORT OF REQUEST
                 FOR LEAVE TO WITHDRAW AS COUNSEL FOR PLAINTIFF
 2
            I, Edwin K. Prather, am not a party am not a party in the above-titled action. I am over
 3
     the age of 18, have personal knowledge of the facts and events referred to in this Declaration,
 4
     and am competent to testify to the matters stated below
 5
            [1] I and my law firm, Prather Law Offices, are co-counsel of record for TSI USA, LLC.
 6
     We serve as local counsel. This Declaration is made in support of our request seeking the Court’s
 7
     leave to withdraw as co-counsel of record for Plaintiff TSI USA, LLC, in accordance with Civil
 8
     Local Rule 11-5.
 9
            [2] On May 19, 2019, I sent an email to co-counsel, Steven Shebar, and provided him
10
     with copies of the instant Notice of Request and Request for Leave to Withdraw as Counsel for
11
     Plaintiff. As I have never had direct contact with a representative of the client other than Mr.
12
     Shebar, I sought to give notice of my request to withdraw to the client through Mr. Shebar. In
13
     my May 19, 2019 email, I informed Mr. Shebar that my firm and I sought to withdraw from
14
     further representing Plaintiff and asked Mr. Shebar to communicate our withdrawal to the client.
15
     I also informed Mr. Shebar that the client needed to retain new local counsel in this matter. Mr.
16
     Shebar responded on May 30, 2019, that the client agreed with our withdrawal.
17
            [3] In conformance with the attached proof of service, a copy of this request is being
18
     served on the parties through counsel.
19
            I declare under penalty of perjury that the foregoing is true and correct.
20
            Executed on May 30, 2019, in San Francisco, California.
21

22
                                                                          __________________________
23                                                                        EDWIN K. PRATHER

24

25



       Notice of Request and Request for Leave to Withdraw as Counsel for Plaintiff; Declaration         3
       of Edwin K. Prather in Support; Order [Case No.: 4:17-CV-03536 HSG]
                                                       ORDER
 1
            GOOD CAUSE APPEARING, IT IS HEREBY ORDERED THAT Edwin Prather and
 2

 3   Prather Law Offices have withdrawn as counsel of record for Plaintiff TSI USA, LLC. The

 4   Clerk of Court is ordered to enter their withdrawal in the case docket.

 5          Plaintiff TSI USA, LLC must retain new local co-counsel within 30 days to comply with

 6   Local Civil Rule 11-3 (a)(3), regarding Pro Hac Vice requirements.
 7
     Dated: May 31, 2019                              ____________________________________
 8
                                                     HONORABLE HAYWOOD S. GILLIAM, JR.
 9                                                    U.S. DISTRICT JUDGE

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



       Notice of Request and Request for Leave to Withdraw as Counsel for Plaintiff; Declaration    4
       of Edwin K. Prather in Support; Order [Case No.: 4:17-CV-03536 HSG]
